Exhibit 10.2
UNITED STATES OF AMERICA
DEPARTMENT OF THE TREASURY
COMPTROLLER OF THE CURRENCY

                 
In the Matter of:
    )     AA-EC-09-73
Beach First National Bank
    )          
Myrtle Beach, South Carolina
    )          

STIPULATION AND CONSENT TO THE ISSUANCE
OF A CONSENT ORDER
WHEREAS, the Comptroller of the Currency of the United States of America
(“Comptroller” or “OCC”) intends to initiate cease and desist proceedings
against Beach First National Bank, Myrtle Beach, South Carolina (“Bank”),
pursuant to 12 U.S.C. § 1818(b), through the issuance of a Notice of Charges,
for practices as noted in the Report of Examination as of December 31, 2008
unsafe and unsound banking practices relating to supervision of the Bank;
WHEREAS, the Bank, in the interest of compliance and cooperation, and without
admitting or denying any wrongdoing, consents to the issuance of a Consent
Order, dated November 3, 2009, (“Order”) by executing this Stipulation and
Consent to the Issuance of a Consent Order;
NOW THEREFORE, the Comptroller, through his authorized representative, and the
Bank, through its duly elected and acting Board of Directors, hereby stipulate
and agree to the following:
ARTICLE I
JURISDICTION
(1) The Bank is a national banking association chartered and examined by the
Comptroller pursuant to the National Bank Act of 1864, as amended, 12 U.S.C. § 1
et seq.
(2) The Comptroller is “the appropriate Federal banking agency” regarding the
Bank, pursuant to 12 U.S.C. §§ 1813(q) and 1818(b).
(3) The Bank is an “insured depository institution” within the meaning of 12
U.S.C. § 1818(b)(1).

 

1



--------------------------------------------------------------------------------



 



(4) As a result of this Order:

  (a)   the Bank is not an “eligible bank” pursuant to 12 C.F.R. § 5.3(g)(4) for
the purposes of 12 C.F.R. Part 5 regarding rules, policies and procedures for
corporate activities, unless otherwise informed in writing by the OCC;     (b)  
the Bank is subject to the limitation of 12 C.F.R. § 5.51(c)(6)(ii) for the
purposes of 12 C.F.R. § 5.51 requiring OCC approval of a change in directors and
senior executive officers, unless otherwise informed in writing by the OCC; and
    (c)   the Bank is subject to the limitation on golden parachute and
indemnification payments provided by 12 C.F.R. § 359.1(f)(1)(ii)(C) and 12
C.F.R. § 5.51(c)(6)(ii), unless otherwise informed in writing by the OCC.

ARTICLE II
ACKNOWLEDGMENTS
(1) The Bank acknowledges that said Order shall be deemed an “order issued with
the consent of the depository institution,” as defined in 12 U.S.C. §
1818(h)(2), and consents and acknowledges that said Order shall become effective
upon its issuance and shall be fully enforceable by the Comptroller under the
provisions of 12 U.S.C. § 1818. Notwithstanding the absence of mutuality of
obligation, or of consideration, or of a contract, the Comptroller may enforce
any of the commitments or obligations herein undertaken by the Bank under his
supervisory powers, including 12 U.S.C. § 1818, and not as a matter of contract
law. The Bank expressly acknowledges that neither the Bank nor the Comptroller
has any intention to enter into a contract.
(2) The Bank also expressly acknowledges that no officer or employee of the
Comptroller has statutory or other authority to bind the United States, the U.S.
Treasury Department, the Comptroller, or any other federal bank regulatory
agency or entity, or any officer or employee of any of those entities to a
contract affecting the Comptroller’s exercise of his supervisory
responsibilities.

 

2



--------------------------------------------------------------------------------



 



ARTICLE III
WAIVERS
(1) The Bank, by signing this Stipulation and Consent, hereby waives:

  (a)   the issuance of a Notice of Charges pursuant to 12 U.S.C. § 1818(b);    
(b)   any and all procedural rights available in connection with the issuance of
the Order;     (c)   all rights to a hearing and a final agency decision
pursuant to 12 U.S.C. § 1818(i) or 12 C.F.R. Part 19;     (d)   all rights to
seek any type of administrative or judicial review of the Order; and     (e)  
any and all rights to challenge or contest the validity of the Order.

ARTICLE IV
CLOSING PROVISIONS
(1) The provisions of this Stipulation and Consent shall not inhibit, estop,
bar, or otherwise prevent the Comptroller from taking any other action affecting
the Bank if, at any time, the Comptroller deems it appropriate to do so to
fulfill the responsibilities placed upon him by the several laws of the United
States of America.
IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller as his
representative, has hereunto set his hand on behalf of the Comptroller.

         
/s/ Henry Fleming
 
  November 4, 2009
 
    
Henry Fleming
Director, Special Supervision Division
  Date    

 

3



--------------------------------------------------------------------------------



 



IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.

         
 
       
 
       
 
 
Michael Bert Anderson
   
 
Date    
 
       
/s/ Orvis Bartlett Buie
 
Orvis Bartlett Buie
  November 3, 2009
 
Date    
 
       
/s/ Raymond Cleary III
 
Raymond Cleary III
  November 3, 2009
 
Date    
 
       
/s/ E. Thomas Fulmer
  November 3, 2009    
 
       
Fulmer Thomas E.
  Date    
 
       
/s/ Michael Harrington
 
Michael Harrrington
  November 3, 2009
 
Date    
 
       
/s/ Joe Jarrett
  November 3, 2009    
 
       
Joe Jarrett
  Date    
 
       
/s/ Richard Lester
  November 3, 2009    
 
       
Richard Lester
  Date    
 
       
/s/ Leigh Ammons Meese
 
Leigh Ammons Meese
  November 3, 2009
 
Date    
 
       
/s/ Rick Seagroves
  November 3, 2009    
 
       
Rick Seagroves
  Date    
 
       
/s/ Don Smith
  November 3, 2009    
 
       
Don Smith
  Date    
 
       
/s/ Samuel Robert Spann, Jr.
  November 3, 2009              
Samuel Robert Spann, Jr.
  Date    
 
       
/s/ B. Larkin Spivey, Jr.
  November 3, 2009    
 
       
B. Larkin Spivey, Jr.
  Date    
 
       
/s/ Walter E. Standish
 
Walter E. Standish
  November 3, 2009
 
Date    
 
       
/s/ James Yahnis
  November 3, 2009    
 
       
James Yahnis
  Date    

 

4